          Case 8-18-77868-las         Doc 26      Filed 02/06/19      Entered 02/06/19 15:35:07




                                          Aldridge Pite, LLP
                                        40 Marcus Drive, Suite 200
                                         Melville, New York 11747
                                  Tel: 631-454-8059 – Fax: 631-454-8169

                                               February 6, 2019


Judge Louis A. Scarcella
Hon. Louis A. Scarcella
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722
Re:             Rhonda M Ullrich
Creditor:       Bank of America, NA
Case:           8-18-77868-las


Dear Judge Louis A. Scarcella:

Our office represents Bank of America, N.A. in this matter. The Order directing Loss Mitigation was entered on
December 27, 2018. On January 10, 2019 our Firm filed the Creditor affidavit.

The first loss mitigation status hearing is set for February 13, 2019. On January 24, 2019, our office submitted
the loss mitigation package from the Debtor’s attorney to our client. On January 29, 2019, our office received a
list of items still needed for review. The below were sent to the Debtor’s attorney on January 29, 2019 and again
on February 6, 2019 as a follow up:

    1. 2017 tax returns sign and dated by both borrower
    2. Two most recent paystubs with YTD earnings
    3. Mortgage statement for primary residence
    4. Has the First lien mortgage for subject property been modified in the last 12 months?
       If yes: need to provide 1st Mortgage payment prior and after mod PI.
       If no: please notate the system


Once these documents are received, our client will continue with the loss mitigation review.


        Thank you for your time and consideration.

                                                   Respectfully,

                                                    /s/ Jenelle C. Arnold
                                                    Jenelle C. Arnold, Esq.
